Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 8 TO THE

POOLING AND SERVICING AGREEMENT

THIS AMENDMENT NO. 8 (this “Amendment”) to the Pooling and Servicing Agreement
is made as of November 10, 2009 by and among Navistar Financial Securities
Corporation, a Delaware corporation (“NFSC”), Navistar Financial Corporation, a
Delaware corporation (“Navistar Financial”), and The Bank of New York Mellon, a
New York banking corporation, as Master Trust Trustee (the “Master Trust
Trustee”).

NFSC, as Seller, Navistar Financial, as Servicer, and the Master Trust Trustee
are parties to a Pooling and Servicing Agreement, dated as of June 8, 1995, and
amended by Amendment No. 1, dated September 12, 1995, by Amendment No. 2, dated
March 27, 1996, by Amendment No. 3, dated July 17, 1998, by Amendment No. 4
dated June 2, 2000, by Amendment No. 5, dated as of July 13, 2000, by Amendment
No. 6, dated October 31, 2003 and by Amendment No. 7, dated June 10, 2004 (as
amended, the “Pooling and Servicing Agreement”). The Seller, the Servicer and
the Master Trust Trustee have agreed to amend the Pooling and Servicing
Agreement in the manner set forth herein. Capitalized terms used herein but not
otherwise defined have the meanings set forth in the Pooling and Servicing
Agreement.

 

1. Amendments to Section 1.01.

(a) The definition of “Backup Servicer” shall be added to Section 1.01 in proper
alphabetical order to read as follows:

““Backup Servicer” shall mean initially Wells Fargo Bank, National Association
and thereafter any Person, if any, appointed as the Backup Servicer as provided
in Section 3.05 or Section 4.01 of the Backup Servicing Agreement.”

(b) The definition of “Backup Servicing Agreement” shall be added to
Section 1.01 in proper alphabetical order to read as follows:

““Backup Servicing Agreement” shall mean the Backup Servicing Agreement, dated
as of November 10, 2009, among the Servicer, the Seller, the Master Trust
Trustee and the Backup Servicer, as such agreement may be amended, modified,
supplement or replaced from time to time.”

(c) The definition of “Backup Servicing Expenses” shall be added to Section 1.01
in proper alphabetical order to read as follows:

““Backup Servicing Expenses” shall mean the reasonable out-of-pocket costs,
expenses, disbursements and other charges incurred by the Backup Servicer in
connection with the performance of its duties and obligations under the Backup
Servicing Agreement and any damages or other amounts for which the Backup
Servicer is entitled to indemnification pursuant to the Backup Servicing
Agreement, each as expressly provided therein. For the avoidance of doubt, any
set up and servicing transition fees and costs



--------------------------------------------------------------------------------

of the Backup Servicer incurred during the transition of the servicing of the
Dealer Notes from the Servicer to the Backup Servicer as Successor Servicer
shall not be included in Backup Servicing Expenses (such transition fees and
costs to be payable as provided in the Backup Servicing Agreement).”

(d) The definition of “Backup Servicing Fee” shall be added to Section 1.01 in
proper alphabetical order to read as follows:

““Backup Servicing Fee” shall have the meaning specified in Section 3.11.”

(e) The definition of “Base Backup Servicing Fee” shall be added to Section 1.01
in proper alphabetical order to read as follows:

““Base Backup Servicing Fee” shall mean the greater of (1) $90,000 and
(2) (a) if the aggregate principal amount of the Dealer Notes in the Master
Trust is greater than or equal to $1,000,000,000, the Base Backup Servicing Fee
shall be equal to 0.015% multiplied by the aggregate principal amount of the
Dealer Notes in the Master Trust as of the last day of the applicable Due
Period, (b) if the aggregate principal amount of the Dealer Notes in the Master
Trust is greater than or equal to $650,000,000 but less than $1,000,000,000, the
Base Backup Servicing Fee shall be equal to 0.02% multiplied by the aggregate
principal amount of the Dealer Notes in the Master Trust as of the last day of
the applicable Due Period, and (c) if the aggregate principal amount of the
Dealer Notes in the Master Trust is less than $650,000,000, the Base Backup
Servicing Fee shall be equal to 0.03% multiplied by the aggregate principal
amount of the Dealer Notes in the Master Trust as of the last day of the
applicable Due Period.”

(f) The definition of “Concentration Limit” shall be added to Section 1.01 in
proper alphabetical order to read as follows:

““Concentration Limit” shall mean:

 

  •  

for the largest Dealer, 4.00% of the sum of (i) the aggregate principal balance
of Dealer Notes in the Master Trust, (ii) the aggregate principal amount of
funds on deposit in the Excess Funding Account and (iii) during the accumulation
period for any series of notes secured by one or more Investor Certificates, the
aggregate principal amount of funds on deposit in such series’ Principal Funding
Account;

 

  •  

for each of the second, third and fourth largest Dealers, 3.00% of the sum of
(i) the aggregate principal balance of Dealer Notes in the Master Trust,
(ii) the aggregate principal amount of funds on deposit in the Excess Funding
Account and (iii) during the accumulation period for any series of notes secured
by one or more Investor Certificates, the aggregate principal amount of funds on
deposit in such series’ Principal Funding Account;

 

2



--------------------------------------------------------------------------------

  •  

for each of the fifth, sixth and seventh largest Dealers, 2.50% of the sum of
(i) the aggregate principal balance of Dealer Notes in the Master Trust,
(ii) the aggregate principal amount of funds on deposit in the Excess Funding
Account and (iii) during the accumulation period for any series of notes secured
by one or more Investor Certificates, the aggregate principal amount of funds on
deposit in such series’ Principal Funding Account; and

 

  •  

for each remaining Dealer, 2.00% of the sum of (i) the aggregate principal
balance of Dealer Notes in the Master Trust, (ii) the aggregate principal amount
of funds on deposit in the Excess Funding Account and (iii) during the
accumulation period for any series of notes secured by one or more Investor
Certificates, the aggregate principal amount of funds on deposit in such series’
Principal Funding Account.

(g) Clause (n) to the definition of “Eligible Dealer Note” shall be deleted in
its entirety and replaced with the following:

“(n) which, when the principal amount of such Dealer Note is added to the
principal amount of the other outstanding Dealer Notes issued by the same Dealer
previously or concurrently transferred to the Master Trust, shall not cause the
sum of the principal amounts of all such Dealer Notes to exceed the
Concentration Limit;”

(h) The definition of “Eligible Investments” shall be amended to add the
following after the last paragraph thereof:

“For purposes of this definition of “Eligible Investments” and for the avoidance
of doubt, the highest investment category for short term unsecured debt
obligations granted by Standard & Poor’s is “A-1+” (or, in the case of money
market funds, “AAAm” or “AAAm-G”).”

(i) The definition of “Tax Opinion” shall be deleted in its entirety and
replaced with the following:

““Tax Opinion” shall mean, with respect to any action, an opinion of counsel to
the effect that, for Federal income tax purposes, (a) such action will not
adversely affect the characterization of the Investor Certificates of any
outstanding Series or Class as (i) debt, (ii) a partnership interest (other than
an interest in a publicly traded partnership) or (iii) an interest in an entity
disregarded as separate from the Seller, as applicable, and (b) such action will
not cause or constitute a taxable event with respect to any Investor
Certificateholders or the Master Trust or cause the Master Trust to be treated
as an association (or publicly traded partnership) taxable as a corporation.”

 

3



--------------------------------------------------------------------------------

2. Amendment to Article III. Section 3.11 shall be added to Article III in
proper numerical order to read as follows:

“SECTION 3.11 Backup Servicing Compensation. Effective on November 10, 2009,
with respect to any Series, as full compensation for its backup servicing
activities under the Backup Servicing Agreement, the Backup Servicer shall be
entitled to receive a backup servicing fee in respect of each day prior to the
earlier of (i) the date on which the Backup Servicing Agreement terminates in
accordance with the provisions thereof and (ii) the Final Master Trust
Termination Date, payable in arrears, on each date and in the manner specified
in the applicable Supplement. The “Backup Servicing Fee” shall be the aggregate
of the fees specified in the Supplements and shall be payable to the Backup
Servicer solely to the extent amounts are available for payment in accordance
with the terms of the Supplements. The share of the Backup Servicing Fee for any
Series allocable to Investor Certificateholders shall be determined in
accordance with the terms of the applicable Supplement. The Backup Servicer
shall also be entitled to receive the Backup Servicing Expenses in respect of
each day prior to the earlier of (i) the date on which the Backup Servicing
Agreement terminates in accordance with the provisions thereof and (ii) the
Final Master Trust Termination Date, payable in arrears, on each date and in the
manner specified in the applicable Supplement. The share of the Backup Servicing
Expenses for any Series allocable to Investor Certificateholders shall be
determined in accordance with the terms of the applicable Supplement.”

 

3. Miscellaneous.

(a) For the avoidance of doubt, the amendments specified in Sections 1(f) and
(g) of this Amendment shall not become effective until the date on which the
outstanding principal amount of the Series 2005-1 notes issued pursuant to that
certain Series 2005-1 Indenture Supplement, dated February 28, 2005, between
Navistar Financial Dealer Note Master Owner Trust, as issuer, and The Bank of
New York Mellon, as indenture trustee, is reduced to zero and all accrued
interest on such notes is paid in full.

(b) This Amendment shall be construed in accordance with the internal laws of
the State of Illinois, without reference to its conflict of law provisions,
except that the obligations, rights and remedies of the Master Trust Trustee
shall be determined in accordance with the internal laws of the State of New
York, without regard to conflict of law provisions. This Amendment may be
executed in two or more counterparts, each of which shall be an original, but
all of which together constitute one and the same instrument. The provisions of
this Amendment shall be deemed to be incorporated in, and made a part of, the
Pooling and Servicing Agreement; and the Pooling and Servicing Agreement, as
amended by this Amendment, shall be read, taken and construed as one and the
same instrument. Promptly after the execution of this Amendment the Master Trust
Trustee shall furnish written notification of the substance of this Amendment to
each Investor Certificateholder.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 8 to the
Pooling and Servicing Agreement to be duly executed by their respective officers
as of the date first written above.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION as Seller and Series 2004-1
Certificateholder By:  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   Vice President, Chief Financial Officer  
and Treasurer

NAVISTAR FINANCIAL CORPORATION

as Servicer

By:  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   Vice President, Chief Financial Officer
and Treasurer

THE BANK OF NEW YORK MELLON

as Master Trust Trustee

By:  

/s/ Michael Burack

Name:   Michael Burack Title:   Senior Associate

 

5



--------------------------------------------------------------------------------

The undersigned hereby consent to the execution of this Amendment

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrative Agent

By  

/s/ Matt Zimmerman

Name:   Matt Zimmerman Title:   Vice President

KITTY HAWK FUNDING CORPORATION,

as a Conduit Purchaser for the KHFC Purchaser Group

By  

/s/ Philip A. Martone

Name:   Philip A. Martone Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser and Managing Agent for the KHFC Purchaser Group

By  

/s/ Matt Zimmerman

Name:   Matt Zimmerman Title:   Vice President

 

6



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Committed Purchaser and Managing Agent for the
Liberty Street Purchaser Group By  

/s/ Darren Ward

Name:   Darren Ward Title:   Director

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser for the Liberty Street

Purchaser Group

By  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

 

7